64 F.3d 657
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE Emmaa OLSON, Petitioner.
No. 95-1691.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 27, 1995.Decided:  August 15, 1995.

Emma Olson, petitioner pro se.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Emma Olson petitions this court for mandamus relief ordering the district court to act on a motion for reconsideration she filed after the district court granted summary judgment in favor of the opposing party.  We deny the petition.


2
Olson's own submissions, as well as district court docket records, reveal that the district court denied the reconsideration motion just days after Olson filed this mandamus petition.  Thus, her petition is moot;  she has received the relief requested from this court.


3
We deny the petition for mandamus as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
PETITION DENIED.